Citation Nr: 1436150	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-28 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for cerebral ataxia.

2.  Entitlement to an increased rating, in excess of 10 percent, for right knee instability.

3.  Entitlement to an increased rating, in excess of 10 percent, for right knee arthritis.

4.  Entitlement to an initial rating in excess of 10 percent for right knee scar.

5.  Entitlement to an effective date earlier than December 18, 2008, for a 10 percent rating for service-connected right knee scar.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney

ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1961 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, May 2010, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, in which the RO denied increased ratings for right knee instability and arthritis, granted service connection for right knee scar, evaluated as 10 percent disabling, effective December 18, 2008, and granted service connection for cerebral ataxia, evaluated as 30 percent disabling, effective November 16, 2000, respectively.

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, for the entire rating period, cerebral ataxia manifested, at worst, as moderately disturbed/unsteady gait and impaired coordination, mildly decreased vibrations to above the knees, mildly dysarthric speech, and nystagmus.

2.  For the entire rating period, the Veteran's right knee disability manifested, at worst, as pain, tenderness to palpation, giving way and flares once a week, occasional swelling, crepitus, weakened movement, flexion to 95 degrees with pain after repetitive testing, and extension to 0 (zero) degrees without pain.
3.  The Veteran does not have3 or 4 painful or unstable right knee scars.


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent rating for right sciatic nerve due to disturbed/unsteady gait and impaired coordination, a residual of cerebral ataxia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes 8023, 8520 (2013).

2.  The criteria for an initial 20 percent rating for left sciatic nerve due to disturbed/unsteady gait and impaired coordination, a residual of cerebral ataxia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes 8023, 8520 (2013).

3.  The criteria for an initial 10 percent rating for right anterior crural nerve (femoral) due to decreased sensory function, a residual of cerebral ataxia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes 8023, 8526 (2013).

4.  The criteria for an initial 10 percent rating for left anterior crural nerve (femoral) due to decreased sensory function, a residual of cerebral ataxia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes 8023, 8526 (2013).

5.  The criteria for an initial 0 (zero) percent rating for right internal saphenous nerve due to decreased sensory function, a residual of cerebral ataxia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes 8023, 8527 (2013).

6.  The criteria for an initial 0 percent rating for left internal saphenous nerve due to decreased sensory function, a residual of cerebral ataxia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes 8023, 8527 (2013).
7.  The criteria for an initial 10 percent rating for dystharthric speech, a residual of cerebral ataxia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.124a, Diagnostic Codes 8023, 8210 (2013).

8.  The criteria for an initial 10 percent rating for nystagmus, a residual of cerebral ataxia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.79, Diagnostic Code 6016, 4.124a, Diagnostic Code 8023 (2013).

9.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

10.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2013).

11.  The criteria for an initial rating in excess of 10 percent for right knee scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7804 (2013).

12.  The criteria for an effective date prior to December 18, 2008 for a 10 percent rating for service-connected right knee scar have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran's appeal for higher initial ratings for service-connected cerebral ataxia and a right knee scar arises from his disagreement with the initial evaluations following the grant of service connection, and therefore, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that VA has met its duty to notify and assist the Veteran regarding the claim for increase for the service-connected right knee disability.  In December 2008 and April 2009, VA informed the Veteran of the evidence necessary to substantiate the claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The December 2008 letter also provided the Veteran with notice of how a disability rating and effective date are determined.

The Veteran's VA and private treatment records, VA examinations, and lay statements have been associated with the claims file.  The Veteran was afforded VA examinations in November 2004, November 2008, and August 2009 for cerebral ataxia, in December 2008 and August 2012 with addendums in November 2012 and April 2013 to address his right knee disability, and in April 2012 for scars.  
38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the examinations obtained in this case are adequate as they are predicated on a review of the Veteran's medical records; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and contain a discussion of the functional effects of the Veteran's service-connected disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Disability Rating Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established for right knee instability and arthritis, and an increase in the disability ratings are at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2013).  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Initial Rating of Cerebral Ataxia

The RO granted service connected for cerebral ataxia, evaluated it by analogy under Diagnostic Code 8023, progressive muscular atrophy, and assigned the minimum rating of 30 percent.  38 C.F.R. § 4.124a.  The accompanying Note for DCs 8000-8025, provides that the minimum ratings are to be assigned when there are ascertainable residuals.  Determinations as to the presence of residuals not capable of objective verification, i.e., headaches, dizziness, fatigability, must be approached on the basis of the diagnosis recorded, and that subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  38 C.F.R. § 4.124a, Note.  The Board finds it would be more advantageous to the Veteran to rate the residuals of his cerebral ataxia individually and assign separate evaluations for each.
VA regulations provide that neurological conditions are to be evaluated based upon the impairment of motor, sensory, or mental functioning.  38 C.F.R. § 4.120 (2013).  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Under Diagnostic Code 8520, for incomplete paralysis of the sciatic nerve, a 10 percent evaluation may be assigned for mild incomplete paralysis.  Incomplete paralysis with moderate and moderately severe symptomatology warrants a 20 percent and a 40 percent evaluation, respectively.  Incomplete paralysis with severe symptomatology and marked muscular atrophy warrants a 60 percent evaluation.  An 80 percent rating is warranted for complete paralysis of the nerve when the foot dangles and drops and there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8526, for incomplete paralysis of quadriceps extensor muscles, a 10 percent evaluation may be assigned for mild incomplete paralysis.  Incomplete paralysis with moderate and severe symptomatology warrants a 20 percent and a 30 percent evaluation, respectively.  A 40 percent rating is warranted for complete paralysis of the nerve.  Id.

Under Diagnostic Code 8527, for paralysis of the internal saphenous nerve, a 0 percent rating is assigned for mild to moderate paralysis, and a 10 percent rating is warranted for severe to complete paralysis symptomatology.  Id.

Diseases of the cranial nerves are also rated under 38 C.F.R. § 4.124a.  Diagnostic Code 8210 provides for ratings of the paralysis of the tenth (pneumogastric, vagus) cranial nerve dependent upon the extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach and heart.  Under Diagnostic Code 8210, a 10 percent rating is assigned for incomplete, moderate paralysis, a 30 percent rating is assigned for incomplete, severe paralysis, and a 50 percent rating is warranted for symptomatology of complete paralysis.  Id.

Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013). When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2013).

The Veteran's cerebral ataxia causes cerebellar atrophy, not muscular atrophy of his lower extremities.  Therefore, the Veteran's residuals of cerebral ataxia affecting his lower extremities are rated by analogy under the peripheral nerve diagnostic codes.

In this case, objective findings on all of the medical reports and examinations during the pendency of this appeal did not reflect more than moderate neurological impairment affecting gait, coordination, and speech, and mild neurological impairment effecting sensory functions to above the knees.  There was no objective evidence of any muscle atrophy or any bowel or bladder impairment.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that for the entire rating period, cerebral ataxia manifested, at worst, as moderately disturbed/unsteady gait and impaired coordination, mildly decreased vibrations to above the knees, mildly dysarthric speech, and nystagmus.

Unsteady Gait and Impaired Coordination:

Private and VA treatment reports and VA neurological examinations, from November 1996 to June 2010, show consistent evidence of disturbed or unsteady gait and impaired coordination due to which the Veteran used a walker and a wheelchair.  The most recent VA neurological consult report of record, in June 2010, indicates that motor strength of the upper and lower extremities was normal with no tremor, abnormal movements or fasciculation.  A January 2010 magnetic resonance imagining (MRI) report revealed marked cerebellar atrophy without significant change from a prior MRI in November 2006.  Since the Veteran filed his claim in November 2000, he reported falling more frequently; however, there is sparse information in the record regarding the specific frequency of the Veteran's falls.  In January 2002, the Veteran reported falling 4-5 times in the past year, and in November 2009, the Veteran reported falling 8-9 times in the past month.  In the June 2010 VA neurology consult, the Veteran reported that he had experienced interval worsening of balance and increased falls mostly since January 2010.  The Veteran did not provide specific descriptions, however, of how his balance worsened or the changes in the number of falls he had experienced from November 2000 to June 2010.  The Veteran did report that he could walk using a walker for about 10 steps; however, he was more dependent on the use of a wheelchair for long distances.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire initial rating period, the weight of the evidence, lay and medical, shows that the effect of the Veteran's disturbed/unsteady gait and impaired coordination is analogous to moderate incomplete paralysis of the sciatic nerve, rated as 20 percent disabling for both the right and left lower extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board considered a higher rating for the residual of unsteady gait and impaired coordination due to the November 2009 report of 8-9 falls in the past month and increased dependency on the use of a wheelchair; however, this isolated report is not enough to warrant a higher rating.  The Board also notes that the record shows the Veteran was still driving a motor vehicle in June 2010 and he reported that he had no recent traffic tickets or accidents and that his spouse still found him to be a safe driver.  There is no evidence of record that the Veteran has since ceased driving or that he required adaptive automobile technology to continue driving.  The Board finds this probative in determining that an evaluation of the Veteran's disturbed/unsteady gait and impaired coordination as more than moderate incomplete paralysis is not warranted, as the weight of the lay and medical evidence does not demonstrate moderately severe incomplete paralysis of the sciatic nerve as the weight of the evidence demonstrates that the Veteran has retained significant use of his lower extremities, including the ability to drive safely.

Decreased Sensory Function of the Lower Extremities:

A November 1996 private neurological examination report and a June 2010 VA neurology consult report indicate the Veteran had decreased vibrations to above the knees bilaterally and otherwise generally intact sensory functions.  The Board finds these reports probative in assigning a 10 percent rating by analogy for mild, incomplete paralysis of the right and left anterior crural nerve, and a 0 percent rating by analogy for mild to moderate paralysis of the right and left internal saphenous nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 8526, 8527.

As discussed above, wholly sensory involvement should be rated as mild, or at most, the moderate degree.  As there is no evidence in the record that the Veteran's sensory functions to above the knees are more than mildly impaired, the Board finds that more severe symptomatology is needed to warrant higher ratings under Diagnostic Codes 8526 and 8527.  38 C.F.R. § 4.124a.

Dystharthric Speech:

The evidence of record, lay and medical, also shows throughout the pendency of the appeal that the Veteran consistently experienced mildly dysarthric speech, described as slurred speech.  A November 1996 private neurological examination indicates that bulbar function showed decreased rapid alternating movements of the muscles of speech, more for gutturals than lingual or labials, gag reflex was intact, and tongue movements were slow.  In November 2004, the Veteran submitted a lay statement reporting slurred speech and also provided a statement from a co-worker that he had observed the Veteran's abnormal speech.  The Veteran was evaluated in a November 2004 VA neurological examination as having slight dystharthric speech and in a November 2008 VA neurological examination as having mildly dystharthric speech.  In June 2010, the Veteran underwent a modified barium swallow study and a speech evaluation due to his service-connected cerebral ataxia.  The VA speech-language pathologist assessed that the Veteran's swallowing mechanism/physiology was normal, oral and pharyngeal control adequate, and speech intelligibility reduced, characterized as dysarthric speech.

As such, and resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence, lay and medical, demonstrates that for the entire rating period, a 10 percent rating for dysarthric speech, rated by analogy under Diagnostic Code 8210 for incomplete, moderate paralysis of the tenth (pneumogastric, vagus) cranial nerve, is warranted.  38 C.F.R. § 4.124a.  Incomplete paralysis of the tenth cranial nerve is depending upon the extent of sensory and motor loss, in this case, to organs of the voice and pharynx.  The evidence of record indicates the Veteran's speech has been consistently evaluated as no more than mildly dystharthric, and therefore, a rating of 10 percent for incomplete, moderate paralysis of the tenth cranial nerve adequately compensates the Veteran for mildly slurred speech.  A higher rating may be warranted for more severe difficulty with speech and decreased intelligibility, which has not shown by the weight of the lay and medical evidence.

Nystagmus:

A private neurological examination in November 1996 reports that the Veteran did not have symptoms of nystagmus.  Private treatment reports in July 2002 and VA treatment records in September 2003, however, indicate the Veteran experienced mild nystagmus.  VA treatment records prior to September 2003 are silent regarding nystagmus.  A June 2010 VA neurology consult report indicates rotary nystagmus, fast-beating clockwise, worse on the far lateral gaze to the left than the right.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that for the entire rating period the Veteran experienced symptoms of nystagmus.  Therefore, a 10 percent rating is warranted for nystagmus under Diagnostic Code 6016.  38 C.F.R. § 4.79.  This is the highest rating provided under the Rating Schedule for nystagmus.




Headaches and Dizziness:

The Board notes that the Veteran reported a history of headaches and dizziness during active service, and a November 2008 VA examiner related these symptoms to the Veteran's cerebral ataxia, which the examiner opined was exacerbated during active service by exposure to toxic chemicals.  The record, however, does not show any complaints of or treatment for headaches and dizziness since service separation.  Therefore, the Board finds that the weight of the evidence demonstrates that symptoms of headaches and dizziness experienced during active service have not continued since service separation and do not manifest as residuals of cerebral ataxia.

Increase Rating for a Right Knee Disability

The Veteran is in receipt of a 10 percent rating for right knee instability rated under the provisions of Diagnostic Code 5257; and a 10 percent rating for right knee limitation of motion due to arthritis, rated under Diagnostic Codes 5010-5260.  
38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).

VA's General Counsel has held that a veteran who has arthritis and instability in his knees may receive separate ratings under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997).  The VA General Counsel subsequently held that separate ratings are only warranted in these types of cases when a veteran has limitation of motion in his knees to at least meet the criteria for a zero-percent rating under Diagnostic Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing the veteran experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98 (1998).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic codes, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206.  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  
38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

After review of all the evidence, lay and medical, the Board finds that for the entire rating period, the Veteran's right knee disability manifested, at worst, as pain, tenderness to palpation, giving way and flares once a week, occasional swelling, crepitus, weakened movement, flexion to 95 degrees with pain after repetitive testing, and extension to 0 (zero) degrees without pain.

The Veteran reported that he was administered cortisone injections to relieve pain in his knee at approximately three month intervals, that the injections became ineffective, and his pain worsened.  He also reported that he was issued a brace to stabilize the knee with no effects.  The Veteran further reported that he was in a wheelchair 90 percent of the time, but when he tried to walk he was very unstable and afraid the knee would twist.  He stated that he may have shattered the bone falling on the knee on the sidewalk.  The Veteran also reported that many times in the middle of the night his knee dislocated.  In his July 2010 formal notice of appeal, the Veteran argued that the December 2008 VA knee examination was inadequate because the examiner could not determine any definite incoordination because the Veteran suffered from ataxia not associated with the knee disability.

The Veteran was provided a VA examination in December 2008.  The Veteran reported that he had a brace and used a walker, but at the time of the examination he used a wheelchair, which he stated was for ataxia, not related to his knee.  He reported that his knee hurt daily, flared once a week without apparent cause, swelled occasionally, gave way about once a week, and had cracking noises.  The Veteran reported having fallen about a week ago, and that he was not able to walk long or far (includes the ataxia effect).  He was receiving no current treatment for his knee.

Upon physical examination of the right knee in December 2008, the VA examiner observed a healed surgical scar medially, tender to palpation medially and patellar tendon, cruciate and collateral ligament stable, McMurray test internal and external torsion negative, no effusion, no crepitation palpated on active motion.  Manual muscle strength testing was 5/5 with no fatigability.  Range of motion was to 100 degrees flexion with pain and to 0 degrees on extension with no pain, and no additional limitation of motion on repetitive testing.  The VA examiner noted moderate functional impairment, no weakness, and no definite incoordination "(difficulty to tell as [the Veteran] has ataxia and [was] wobbly on both legs)."  December 2008 X-rays of the right knee revealed moderate degenerative changes.  The Board notes there was no evidence the Veteran had shattered his knee or injured it during a fall.  The VA examiner diagnosed right knee degenerative joint disease.

The Veteran was provided another VA knee examination in August 2012.  The Veteran reported that his knee hurt daily with more pain at night that made it hard to walk in the morning.  The Veteran reported that he had ataxia and was not undergoing any current treatment for the knee.  Upon examination in August 2012, flexion was to 95 degrees with no objective evidence of painful motion, and extension was to 0 degrees with no objective evidence of painful motion.  After repetitive testing, range of motion was unchanged.  The VA examiner observed that the Veteran had less movement than normal and weakened movement of his right knee.  There was tenderness or pain to palpation of the right knee, muscle strength was normal, and anterior, posterior, and medial-lateral instability was normal.  There was no evidence of recurrent patellar subluxation/dislocation.  The VA examiner diagnosed tricompartmental degenerative joint disease with limited motion, and noted a change in the diagnosis of the Veteran's right knee as there was no evidence of instability.  In an April 2013 addendum, the VA examiner recorded that it was not possible to determine, whether pain, weakness, fatigability, or incoordination significantly limited functional ability either during flare-ups or when the joint was used repeatedly over a period of time, without resorting to mere speculation, because there was no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The Board notes there was no additional limitation of motion, pain, excess fatigability, or incoordination upon repetitive testing during the August 2012 VA examination.

The Board finds it probative that there was no medical evidence of instability at either the December 2008 or August 2012 VA examinations.  At the same time, the Veteran reported that his knee gave way once a week, and the Board finds him credible.  The Board notes that as the Veteran is also service-connected for cerebral ataxia, which caused disturbed/unsteady gait and impaired coordination of such significance that the Veteran used a wheelchair, the Board is careful to avoid violating the pyramiding rule in evaluating the Veteran's right knee instability.  38 C.F.R. § 4.14 (2013).  For these reasons, the Board finds that the weight of the competent evidence is against the claim for increase for right knee instability, and the claim must be denied.  

The Board also finds it probative that extension was normal and unchanged from the December 2008 VA examination to the August 2012 VA examination, and that flexion did not meet the criteria for a schedular zero-percent rating.  Therefore, separate ratings for instability and arthritis are only warranted, in this case, based on evidence of painful motion on flexion.  As such, a 10 percent rating for painful motion is the highest rating available for right knee arthritis, and therefore, the claim for increase must be denied.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

As the preponderance of the evidence is against the claims for increase for right knee instability and limitation of motion due to arthritis, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

Initial Rating Right Knee Scar

The RO granted service connection for the right knee scar as part of the Veteran's claim for increase for his service-connected right knee disability and evaluated the scar as 10 percent disabling under Diagnostic Code 7804, which provides for painful or unstable scars.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

The Board finds that Diagnostic Codes 7800 - 7802, which also provide ratings for scars, do not apply in this case.  Diagnostic Code 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face, or neck.  Under Diagnostic Code 7801, a qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Diagnostic Code 7802 provides ratings for scars not of the head, face, or neck, which are superficial and nonlinear.  Id.

A December 2008 VA examination report for the right knee disability indicated the Veteran had a "healed surgical scar medially."  The examination report also noted the Veteran's knee was "tender to palpation medially."  In a May 2010 rating decision, however, the RO stated that the December 2008 VA examination report noted that the Veteran's scar was tender to palpation medially.  

The evidence of record is absent of statements made by the Veteran regarding any symptoms of right knee scars.  The notice of disagreement and VA Form 9 contain only general assertions that the Veteran's service-connected right knee scar should be rated in excess of 10 percent.  The Board also notes that the Veteran's claim for increase for the service-connected right knee disability made no mention of a painful scar.

The Veteran was provided a VA scar examination in April 2012, during which the Veteran reported he had two surgeries on his right knee in 1973 and 1975 while on active service.  The VA examiner noted three linear scars on the right knee that were not painful or unstable, caused no limitation of function, and were accompanied by no muscle or nerve damage.

In August 2012 the Veteran was provided a VA knee examination, at which time the VA examiner noted the Veteran's scars were not painful or unstable, and the total area of all related scars was not greater than 39 square centimeters.

Upon review of all the evidence, lay and medical, the record does not demonstrate that the Veteran has 3 or 4 painful or unstable right knee scars which would warrant a 20 percent rating.  While the December 2008 VA examination noted a healed surgical scar and tenderness of the knee, neither the December 2008 examination nor the August 2012 examination demonstrated 3 or 4 scars that are painful or unstable.  Therefore, a rating in excess of 10 percent for right knee scar is not warranted for the entire initial rating period.

Effective Date Prior to December 18, 2008 for the 10 percent rating for the right knee scar

The effective date of an award of disability compensation to a veteran will be the day following separation from active service or date entitlement arose if the claim is received within one year of separation from active service; otherwise, it will be the date of receipt of claim, or the date when entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (2013).  In general, "date of receipt" means the date on which a claim, information or evidence was received in VA. 38 C.F.R. § 3.1(r) (2013). 

The Veteran submitted a claim for increase for his service-connected right knee in November 2008.  At that time, the Veteran was service-connected for right knee instability and limitation of motion due to arthritis.  The Veteran's claim for increase for his service-connected right knee did not include a specific claim for a scar or any statement regarding a right knee scar.  As discussed above, the RO incorrectly read the December 18, 2008 VA knee examination report as indicating the Veteran's right knee scar was tender to palpation medially.  Therefore, in a May 2010 rating decision, the RO granted service connection for right knee scar evaluated as 10 percent disabling, effective December 18, 2008, the day evidence was received showing a painful scar.  The Veteran filed a notice of disagreement with the effective date assigned; however, he provided no evidence of having a painful scar prior to the December 2008 VA examination.

The Board finds that December 18, 2008, is the date the evidence was received upon which the RO granted service connection for the right knee scar.  There is no evidence, lay or medical, of a painful right knee scar from November 3, 2007 to December 18, 2008.  The Board finds that an effective date earlier than December 18, 2008, is not warranted, and the claim is denied.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the Veteran's service-connected residuals of cerebral ataxia, right knee disability, right knee scar.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's cerebral ataxia and right knee disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In this case, the Veteran's residuals of cerebral ataxia have been assigned separate evaluations based on manifestations of mild and moderate incomplete paralysis and impaired sensory function, as provided for under the diagnostic codes for neurological conditions; and for nystagmus under the diagnostic codes for diseases of the eye.  Reasonable doubt has been resolved in the Veteran's favor and the combined rating of the residuals adequately reflects the functional impairment and limitation of daily activities caused by the Veteran's cerebral ataxia.  Turning to the right knee disability, there was no medical evidence of instability or subluxation; and the Veteran reported that his knee gave way once a week.  Additionally, the Veteran's right knee arthritis does not meet the criteria for a zero-percent rating under limitation of motion for flexion or extension.  Right knee symptoms of painful motion directly corresponds to the schedular criteria for the 10 percent evaluation under Diagnostic Code 5003.  There was no additional limitation of motion, pain, excess fatigability, or incoordination upon repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The Veteran's report of a flare-up once a week does not in itself justify a higher evaluation for limitation of motion.  In comparing the Veteran's disability level and symptomatology of the right knee disability to the rating schedule, the degree of disability of instability and limitation of motion due to arthritis throughout the entire rating period under consideration is contemplated by the rating schedule and the assigned ratings, are therefore, adequate.  The schedular criteria are adequate with regard to the right knee scar, which at most has been manifested by tenderness of the right knee at the time of the December 2008 examination.  


In the absence of exceptional factors associated with the residuals of cerebral ataxia, the right knee disability and the right knee scar, the Board finds that the criteria for submissions for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

  
ORDER

An initial 20 percent rating for right sciatic nerve due to disturbed/unsteady gait and impaired coordination, a residual of cerebral ataxia, has been granted.

An initial 20 percent rating for left sciatic nerve due to disturbed/unsteady gait and impaired coordination, a residual of cerebral ataxia, has been granted.

An initial 10 percent rating for right anterior crural nerve (femoral) due to decreased sensory function, a residual of cerebral ataxia, has been granted.

An initial 10 percent rating for left anterior crural nerve (femoral) due to decreased sensory function, a residual of cerebral ataxia, has been granted.

An initial 0 (zero) percent rating for right internal saphenous nerve due to decreased sensory function, a residual of cerebral ataxia, has been granted.

An initial 0 percent rating for left internal saphenous nerve due to decreased sensory function, a residual of cerebral ataxia, has been granted.

An initial 10 percent rating for dystharthric speech, a residual of cerebral ataxia, has been granted.

An initial 10 percent rating for nystagmus, a residual of cerebral ataxia, has been granted.

An increased rating, in excess of 10 percent, for right knee instability is denied.
An increased rating, in excess of 10 percent, for right knee arthritis is denied.

An initial rating, in excess of 10 percent, for right knee scar is denied.

An effective date earlier than December 18, 2008, for a 10 percent rating for service-connected right knee scar is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


